IN THE MATTER OF THE PETITION                                                           *      IN THE
FOR REINSTATEMENT OF
BRUCE NICHOLAS DESIMONE                                                                 *      COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                        *      OF MARYLAND

                                                                                        *      Misc. Docket AG No. 20

                                                                                        *      September Term, 2021

                                                                                   ORDER

                       Upon consideration of the Petition for Reinstatement and Bar Counsel’s Consent to

Petition for Reinstatement, filed in the above-captioned case, it is this 7th day of

September, 2021,


                       ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                       ORDERED, that Bruce Nicholas Desimone is reinstated as a member of the Bar of

Maryland; and it is further


                       ORDERED, that the Clerk of the Court shall replace the name Bruce Nicholas

Desimone upon the register of attorneys entitled to practice law in this State and certify

that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals

in this State.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                    /s/ Robert N. McDonald
                       2021-09-07 14:30-04:00
                                                                                          Senior Judge


Suzanne C. Johnson, Clerk